                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                           No. 7:15-CR-25-2H
                           No. 7:16-CV-362-H


HARRY HANKINS,
     Petitioner,

                                                        ORDER
      v.


UNITED srATES OF AMERICA,
     Respondent.


     This matter is before the court on petitioner's motion to

vacate pursuant to 28 U.S.C. § 2255,      [DE #193].     This matter was

stayed pending the Fourth Circuit's resolution of United States v.

Walker, 934 F.3d 375 (4th Cir. 2019), and United States v. Simms,

914 F.3d 229 (4th Cir. 2019).     [DE #211].   In light of the Supreme

Court's    resolution of United States v.      Davis,   139 S.    Ct.   2319

(2019),    and the   Fourth Circuit's   decision   in United States v.

Mathis, 932 F.3d 242 (4th Cir. 2019), the stay is hereby lifted.




     The government is directed to file an Answer,              pursuant to

Rule 5, Rules Governing§ 2255 Proceedings, or to make such other-

response as appropriate, within twenty-one (21) days of the filing
of this order.       Petitioner shall then have twenty-one (21) days to

file a response, if appropriate.
                 ~
     T h i s ~ day of Octobe


                              Malcolm J Howard
                              Senior United Stat   District Judge
At Greenville, NC
#35




                                     2
